Title: From James Madison to Thomas Newton, 19 July 1806
From: Madison, James
To: Newton, Thomas



Sir.
Department of State July 19th. 1806.

I have just received your letter of the 15th.  Taking guns on board, connected with the public suspicions may be considered as justifying the seizure in the first instance; but should the Owners consent to land the guns and remove every other circumstance calculated to excite suspicion, you may withdraw the seizure, unless you you have reason to expect, that a disclosure of more decided evidence of the illegal intent with which she has been fitted out may arise from continuing the seizure.  I am &c. 

James Madison.

